Case 1:19-mj-00140-SKO Document 1 Filed Ose A ae
AO 91 (Rev. 11/11) Criminal Complaint pes i

UNITED STATES DISTRICT CouRt WL 1 20 0

 
 

 

  
  
   
   

 

 

 

for the
ie es GL ER 2
Eastern District of California rag? ee asastecren Fenn. 6)
4¥
United States of America DEPUTY CLERK
V.
~ Case No.
—_ ) #19 140 sO 04
FERNANDO FIGUEROA . ) t MJ 0 0 — SKO
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge.and belief.
On or about the date(s) of July 11, 2019 in the county of Fresno in the
Eastern District of California _, the defendant(s) violated:
Code Section Offense Description
21 ULS.C. §846, 841(a)(1) and Conspiracy to possess fentanyl with the intent to distribute
(b)(1)(A)(v1) ,

Penalties: a minimum of 10 years imprisonment to life
$10 million fine
5 years to life supervised release

This criminal complaint is based on these facts:

(see attachment)

X Continued on the attached sheet.

uv Complainant’s signature

SA Joshua B. Copeland

Printed name and title

Leb k et—

Judge’s signature

 

Sworn to before me and signed in my presence.

Date:

 

City and state: Fresno, California. Sheila K. Oberto, U.S. Magistrate Judge

Printed name and title

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00140-SKO Document 1 Filed 07/15/19 Page 2of5

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA |

UNITED STATES OF AMERICA, CASE NO.
Plaintiff, AFFIDAVIT OF DEA SPECIAL AGENT
JOSHUA COPELAND IN SUPPORT OF
Veo COMPLAINT
FERNANDO FIGUEROA

 

 

EXPERTISE, TRAINING AND EXPERIENCE OF THE AFFIANT

1, Joshua Copeland, being sworn, depose, and state the following:

1. I am an “investigative or law enforcement officer" within the meaning of Title 18, United
States Code, Section 2510(7), that is, an officer of the United States who is empowered by law to
conduct investigations of, and to make arrests for, offenses enumerated i in Title 18, United States Code,
Section 2516, and Title 21, United States Code.

2. I am a Special Agent (SA) with the U. S. Drug-Enforcement Administration (DEA),
assigned to the Fresno Area Surveillance Team (FAST), and have been so employed since May 2014.
During this time, I have completed an eighteen-week training Academy in Quantico, Virginia. This
training included the investigation of violations of Title 21, United States Code, Sections 841(a)(1) and
846. In addition, I have received special training in the methods used by drug traffickers to illegally
produce methamphetamine. I was a police officer for the Gwinnett County Police. Department in
Georgia for four years prior to being employed by DEA. During that time, I worked drug investigations
as a patrol officer before being assigned to the Narcotics Unit. Based on my experience and training, I -
have become knowledgeable regarding tactics employed by drug traffickers to manufacture, transport,
distribute and conceal illegal drugs. |

3. This affidavit is made to support 4 complaint charging Fernando FIGUEROA with

conspiring to distribute Fentanyl, a schedule II controlled substance, in violation of Title 21, United

COMPLAINT AFFIDAVIT

 

 
aN

sa DN WN

10
iv
12
13
14
15
16
17
18
19
20
21
22
23

24

25
26
27
28

 

 

r

Case 1:19-mj-00140-SKO Document 1 Filed 07/15/19 Page 3 of 5

States Code, Section 846.

PROBABLE CAUSE >

4, On July 1, 2019, at approximately 1:42 PM, Fresno PD officers responded to 5867 E
Atchison Street, Fresno, CA, in response to an individual not breathing. Upon the officers’ arrival, they
observed Jagtar Singh unresponsive in the front yard. According to the reporting party, Singh was
initially found unresponsive in the passenger seat of a gray Chevrolet Tahoe parked in the driveway.
Officers located Amandip Gill in an upstairs bedroom, unresponsive, in the residence. Emergency
medical personnel provided both males Narcan and were able to revive both individuals, who were
transported to CRMC.

5. Officers interviewed family members at the residence to see if they were aware of any

narcotics being at the residence or the use of narcotic by the two victims, Gill and Singh, and the officers

were told the victims did not use controlled substances. Based on Singh being passed out in the Tahoe,

officers started looking in the Tahoe to see if there was anything in the vehicle Singh may have
consumed or caused Singh to lose consciousness. Upon looking in the vehicle, the officer observed a
closed duffle bag in the backseat of the Tahoe. ‘One of the responding officers opened the bag and
observed 3 kilogram shaped bricks, wrapped in plastic. One of the kilogram shaped bricks had a small
slit in it and a two inch knife was located in the Tahoe. One of the responding officers drew the
conclusion Singh and Gill had ingested some of the contents of the kilogram shaped package with the
slit, due to the presence of the knife in the vehicle. The substance contained in the kilogram shaped
bricks has not been examined, however your Affiant believes the kilogram shaped bricks contain a
mixture of fentanyl due to the condition of Singh and Gill upon the arrival of responding officers and the
administration of Narcan by EMS i in order to revive them.

6. Singh told investigators that Gill picked him up from the GB3 gym n and asked him if he
wanted to do a “line”. The bag with the white powdery substance was in the rear of the Tahoe. They
cut into the bags of the powder and ingested it causing their overdose.

7, - On July 11, 2019, between 5:46 and 5:51 PM, the mother of the deceased was contacted

twice from cellular telephone number 661-3 02-3742, by a subject who identified himself as Fernando.

COMPLAINT AFFIDAVIT

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00140-SKO Document1 Filed 07/15/19 Page 4o0f5

During both calls, F ernando indicated he needed to pick up the “stuff” and didn’t want the family to “get
hurt”. At approximately 6:22 PM, “Fernando” showed up at 5867 E Atchison Street and told Gill’s
parents his boss sent him and he needed to get the “stuf?”, The parents informed Fernando they didn’t |
know what Fernando was referring to and Fernando departed the residence. The parent’s observed
Fernando driving a white Chevrolet Suburban, bearing California license plate 4ZQA400 (R/O Galvan

La: _ .. . . Melaton. adldn hase
Elpidia or Galvan Agustin Figueroa, 614 Patricia Avenue, Bakersfield, California.) Ae door bib ae eat

8. Based.on my training and experience and ny Naouledee se eee te sont mit
that Fernando and his co-conspirator(s) supplied Gill, who resided at the Atchison address with his
family prior to his death, with the substance that was found in the Tahoe by law enforcement, It is also
my opinion when Fernando asked for the “stuff”, Fernando was referring to the approximately 3
kilograms of white powdery substance seized by law enforcement at the Atchison address where
Amandip Gill resided, indicating Fernando and his co-conspirator(s) had not been paid for it. This is
evidenced. by Fernando threatening the family by saying he did not want them to “get hurt”. |

9. On July 12, 2019, I spoke with DEA TFO Scott Merritt and provided TFO Merritt with
license plate number 4Z,QA400. TFO Merritt informed me there were multiple license plate reader ~
(LPRY hits at the Patricia address associated with the Suburban. Investigative Assistant (IA) Kaelynn
Bounds ran a public records check on Elpidia Galvan and the Patricia address for associates and located
Fernando F IGUEROA. TFO Merritt provided me photographs of FIGUEROA from Facebook and the
DMV. DEA TFO Dean Cardinale and I went back to the Atchison address and reviewed the Ring

doorbell camera and positively identified the male in the video as FIGUEROA. TFO Merritt also

provided me Kern County court information for FIGUEROA, where FIGUEROA was cited for a

misdemeanor on June 19, 2019, and provided the court with cellular telephone number 661-302-3742,
the same number that called the victim’s family on July 11, 2019. I requested and received subscriber

information for cellular telephone number 661-302-3742 and the subscriber was listed as Yailin

‘Aispuro. IA Bounds ran a public records check on Yailin Aispuro and it showed her spouse as

Fernando, with an association to the Patricia address. As noud above , based On my invistigitin, the ry rma
pun ab the whi Chevel4 Subueden, dren by FIQueI, esis 44 IY Patricls Quenink.

10. Based on the information in this affidavit, I believe there is probable cause charging

Fernando FIGUEROA with conspiring to distribute Fentanyl, a schedule II controlled substance, in

- COMPLAINT AFFIDAVIT 30

 

 
ft

“a NO

10
11
12
13
14

15.

16
17
18
19
20
21
22
23

24 |

25
26
27
28

 

 

Case 1:19-mj-00140-SKO Document 1 Filed 07/15/19: Page 5 of 5

violation of Title 21, United States Code, Section 846.

I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge.

 

jéshua B. Copeland
Special Agent, DEA

SWORN TO BEFORE ME, AND SUBSCRIBED
IN MY PRESENCE THIS J2"DAY OF
July, 2019.

Aub, I
Hon. Sheila K. O¥erto ~~" ~
U.S. Magistrate Judge

A

Approved as to content and form:

/s/ Laurel J. Montoya
Laurél J. Montoya

Assistant U.S. Attorney

COMPLAINT AFFIDAVIT

 

 
